Order filed July 30, 2013




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00337-CR
                                   ____________

                      JAMIE ALBERTO IBARRA, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 174th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1287084


                                    ORDER

         This is an appeal from appellant’s conviction for aggravated assault. The
clerk’s record was filed July 23, 2013. Appellant’s counsel has determined that
relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). Appellant filed an Objection to the Record, and requested that this court
order the record supplemented. We grant the request, and issue the following
order:
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 19, 2013, containing the following items:

       1. Motion to Recuse the Honorable Ruben Guerrero, on which the
       orders denying recusal signed October 30, 2012, and November 9,
       2012, are based;
       2. Defendant’s Pro se Motion to Dismiss Defendant’s Counsel,
       Michael Slider.
       3. Defense Counsel’s Motion to Withdraw, filed on or about April 4,
       2013; and
       4. Defendant’s Motion Requesting a Psychiatric Examination and the
       trial court’s Order denying same, filed on or about April 5, 2013.
       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2